Citation Nr: 1042087	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  04-26 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for the Veteran's schizoaffective disorder and recurrent 
major depression for the period prior to January 31, 2000, for 
accrued benefit purposes.  

2.  Entitlement to a disability evaluation in excess of 70 
percent for the Veteran's schizoaffective disorder and recurrent 
major depression for the period on and after to January 31, 2000, 
for accrued benefit purposes.  

3.  Entitlement to Department of Veterans Affairs dependency and 
indemnity compensation benefits under the provisions of 
38 U.S.C.A. § 1318.

(The issue of whether Department of Veterans Affairs Chapter 35 
Dependents' education assistance benefits constitute countable 
income for Department of Veterans Affairs improved death pension 
purposes is the subject of a separate decision by the Board of 
Veterans' Appeals.)
REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 
1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 decision by the Detroit, Michigan, 
Regional Office (RO) which, in pertinent part, denied service 
connection for the cause of the Veteran' death and Department of 
Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.  In October 2004, the 
Appellant submitted a Motion to Advance on the Docket.  In 
October 2004, the Board granted the Appellant's motion.  In 
November 2004, the Board denied service connection for the cause 
of the Veteran' death and DIC benefits under 38 U.S.C.A. § 1318.  
The Appellant subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In March 2006, the Court granted the Parties' Joint Motion for 
Remand; vacated that portion of the November 2004 Board which 
denied DIC benefits under 38 U.S.C.A. § 1318; and remanded the 
Appellant's appeal to the Board for further action.  In August 
2007, the Board remanded the appeal to the RO for additional 
action.  In March 2009, the Board again remanded the Appellant's 
claims to the RO for compliance with its prior Remand 
instructions.  
In May 2010, the RO, in pertinent part, denied an evaluation in 
excess of 50 percent for the period prior to January 31, 2000, 
and an evaluation in excess of 70 percent for the period on and 
after January 31, 2000, for the Veteran's schizoaffective 
disorder and recurrent major depression.  

The VA accepted the Appellant's July 2010 substantive appeal as 
timely.  Therefore, the Board has jurisdiction of the issues 
enumerated above.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  


FINDINGS OF FACT

1.  The Veteran died in August [redacted], 2003.  

2.  The Appellant's claim for accrued benefits was received on 
September 5, 2003.  

3.  The clinical documentation of record at the time of the 
Veteran's death conveys that his schizoaffective disorder and 
recurrent major depression rendered him demonstrably unable to 
obtain or retain employment on and after December 1, 1990.  

4.  The Veteran was entitled to receive a 100 percent schedular 
evaluation for his schizoaffective disorder and recurrent major 
depression for a period in excess of 10 years prior to his death.  




CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent schedular evaluation 
for the Veteran's schizoaffective disorder and recurrent major 
depression for accrued benefit purposes have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.132, Diagnostic Codes 9205, 9405 (1996); 38 
CFR § 3.1000 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  

2.  The criteria for VA DIC under the provisions 38 U.S.C.A. 
§ 1318 have been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102, 3.159, 
3.326(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In the instant decision, the Board grants an initial 100 percent 
schedular evaluation for the Veteran's schizoaffective disorder 
and recurrent major depression for accrued benefit purposes and 
VA DIC under the provisions of 38 U.S.C.A. § 1318.  Such action 
represents a complete allowance of the benefits sought on appeal.  
Therefore, the Board concludes that a discussion of the VA's duty 
to notify and assist is not necessary.  


II.  Historical Review

An August 1993 Board decision granted service connection for a 
chronic psychiatric disorder manifested by depression.  In 
January 1994, the RO effectuated the Board's decision; 
established service connection for dysthymia; and assigned an 
initial 30 percent evaluation for that disability.  In June 1994, 
the Veteran submitted a notice of disagreement (NOD) with the 
evaluation assigned for his service-connected psychiatric 
disorder.  In September 1994, the RO issued a statement of the 
case (SOC) to the Veteran.  In November 1994, the Veteran 
submitted an Appeal to the Board (VA Form 9) from the initial 
evaluation assigned for his psychiatric disorder.  The Veteran 
specifically indicated that he "should be awarded a 100% 
disability."  In September 1996, the RO increased the initial 
evaluation for the Veteran's psychiatric disorder from 30 to 50 
percent.  The RO indicated that "this rating action grants the 
appeal as the benefit indicated as sought has been granted for 
the entire appeal period."  The Veteran's appeal was not 
subsequently certified to the Board.  In May 2002, the RO 
recharacterized the Veteran's psychiatric disability as a 
schizoaffective disorder and recurrent major depression; 
increased the evaluation for that disability from 50 to 70 
percent evaluation; granted a total rating for compensation 
purposes based on individual unemployability; and effectuated the 
awards as of January 31, 2000.  

The Veteran died on August [redacted], 2003.  In November 2004, the Board 
denied service connection for the cause of the Veteran' death.  


III.  Accrued Benefits

Generally, a pending appeal to the Board dies with the claimant.  
However, a Veteran's surviving spouse may claim accrued benefits 
due but not yet paid to the Veteran at the time of his death.  
Accrued benefits are periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions or those based on evidence in the file at the date of 
death and were due and unpaid upon the death of such individual.  
Where a Veteran died prior to December 16, 2003, accrued benefits 
for a period not to exceed two years may be paid upon the death 
of the Veteran to the Veteran's spouse.  38 U.S.C.A. § 5121 (West 
2002); 38 CFR § 3.1000 (2006).  Entitlement to accrued benefits 
is to be determined based on evidence that was in the Veteran's 
file at the time of his death.  38 U.S.C.A. § 5121(a) (West 
2002); Ralston v. West, 13 Vet. App. 108, 113 (1999).  

A claim for accrued benefits is derivative of a claim made by the 
Veteran during his life.  Accrued benefits, in contrast to 
benefits such as dependency and indemnity compensation, death 
compensation, and death pension, are sums owing to the Veteran 
for prior periods, but unpaid at the time of death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

At the time of his death, the Veteran's appeal from the initial 
evaluation assigned for his service-connected psychiatric 
disability remained pending.  The Appellant's August 2003 claim 
for accrued benefits was received by the RO on September 5, 2003, 
a date within one year of the Veteran's demise.  Therefore, it is 
necessary to address the initial evaluation of the Veteran's 
schizoaffective disorder and recurrent major depression. 

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  On and before November 6, 1996, 
the rating schedule directed that a 50 percent evaluation was 
warranted for a schizoaffective disorder which was productive of 
considerable impairment of social and industrial adaptability.  A 
70 percent evaluation required symptomatology which was less than 
that required for a 100 percent evaluation but which nevertheless 
produced severe impairment of social and industrial adaptability.  
A 100 percent evaluation required active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness as 
to produce complete social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Code 9205 (1996).  A 50 percent 
evaluation was warranted for a major depressive disorder without 
melancholia where the Veteran's ability to establish or maintain 
effective or favorable relationships with people was considerably 
impaired and his reliability, flexibility, and efficiency levels 
was so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the Veteran's ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and his psychoneurotic symptoms be of such 
severity and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most intimate 
be so adversely affected as to result in the Veteran's virtual 
isolation in the community; or there was totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) associated 
with almost all daily activities resulting in a profound retreat 
from mature behavior, or the individual must have been 
demonstrably unable to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  

In applying 38 C.F.R. § 4.132 (1996), the Court held that the 
three criteria for a 100 percent evaluation each constitute an 
independent bases for granting a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  

On November 7, 1996, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to psychiatric 
disabilities including a schizoaffective disorder and a major 
depressive disorder.  Under the amended rating schedule, a 50 
percent evaluation is warranted for a schizoaffective disorder 
and/or a major depressive disorder which is productive of 
occupational and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned material 
or forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment due to symptoms 
such as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Codes 9211, 9434 (2010).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to appellant should ... apply unless 
Congress provided otherwise or permitted the Secretary ... to do 
otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 
109 (1990).  In a precedent opinion dated April 10, 2000, the 
General Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more favorable 
to the Veteran.  If so, the retroactive application of the 
amended regulation is governed by 38 U.S.C.A. § 5110(g) (West 
2002) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive to, 
but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the prior 
version of the regulation for the period prior to the amendment 
and utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  The Board 
finds that the provisions of 38 C.F.R. § 4.132 are more favorable 
to the Appellant's claim for accrued benefits than those of 38 
C.F.R. § 4.130 as they are less specific as to the required 
psychiatric symptomatology.  

The clinical documentation in the Veteran's claims files at the 
time of his death reflects that his service-connected psychiatric 
disabilities rendered him demonstrably unable to obtain or retain 
employment.  An August 1992 written statement from N. J., M.D., 
conveys that the Veteran was diagnosed with major depression with 
recurrent episodes and psychotic features, a dysthymic disorder, 
and a generalized anxiety disorder.  The doctor concluded that 
the Veteran "remains incapacitated by his continuing illnesses 
from working."  An August 1992 written statement from R. W. S., 
M.S.W., notes that the Veteran "had progressed significantly 
regarding his acceptance of his inability to seek gainful 
employment due to his mental illness."  Mr. S. concluded that 
"it appears highly unlikely that [the Veteran] will achieve the 
level of gainful employment that he enjoyed prior to 1986 due to 
his paranoid thinking and poor impulse control."  

The report of an October 1993 VA examination for compensation 
purposes states that the Veteran reported having last been 
employed in 1986.  An October 1993 written statement from D. H., 
Ed.D, relates that "[the Veteran's] chances of having a socially 
productive life (e.g. .securing and keeping employment) are fair 
at best."  

An October 1993 written statement from Dr. J reports that the 
Veteran was diagnosed with recurrent major depression and a 
paranoid personality disorder.  He concluded that the Veteran was 
"unable to work at any type of job situation."  A December 1994 
written statement from Dr. J conveys that the Veteran was 
"unable to work."  

An April 1996 VA psychiatric evaluation indicates that the 
Veteran was diagnosed with a recurrent major depressive disorder 
with psychotic and melancholic features.  The Veteran was found 
to be "unable to procure employment."  

A February 2000 VA treatment record states that the Veteran 
attempted to part-time employment in 1999, but was unable to 
maintain such employment due to his nervousness.  The Veteran was 
found to be unable to "maintain any sort of gainful 
employment."  A Global Assessment of Functioning (GAF) score of 
35 was advanced.  A May 2000 written statement from Dr. J. 
indicates that that the Veteran was "unable to hold a job" due 
to his paranoia.  

The report of a February 2001 VA examination for compensation 
purposes states that the Veteran was diagnosed with recurrent 
major depression with psychotic features and a history of 
schizoaffective disorder.  The VA examiner observed that the 
Veteran "did not appear to be able to sustain any employment at 
this time."  A March 2002 VA treatment record states that the 
Veteran was diagnosed with a depressed-type schizoaffective 
disorder.  Treating VA psychiatric personnel opined that the 
Veteran was "incapable of any sort of gainful employment because 
of the chronic nature of his mental illness."  

The VA and private clinical documentation in the Veteran's claims 
files at the time of his death reflects that the Veteran's 
service-connected psychiatric disability was consistently found 
by both VA and private psychiatric personnel to have rendered him 
demonstrably unable to obtain or to retain employment since at 
least December 1, 1990.  Given this fact and in the absence of 
any persuasive evidence to the contrary, the Board concludes that 
an initial 100 percent schedular evaluation is warranted for the 
Veteran's schizoaffective disorder and recurrent major depression 
for accrued benefit purposes.  38 C.F.R. § 4.132, Diagnostic 
Codes 9205, 9405 (1996).  




IV.  38 U.S.C.A. § 1318

The Secretary shall pay benefits to the surviving spouse of a 
deceased veteran who dies, not as the result of his own willful 
misconduct, and who was in receipt of or entitled to receive (or 
but for the receipt of retired or was entitled to receive 
retirement pay) compensation at the time of death for a 
service-connected disability that either was continuously rated 
totally disabling for a period of 10 or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years from 
the date of such veteran's discharge or other release from active 
duty.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).  

As noted above in the discussion as to the issue of entitlement 
to accrued benefits, an initial 100 percent schedular evaluation 
was warranted for the Veteran's schizoaffective disorder and 
recurrent major depression.  The award of service connection was 
effectuated as of December 1, 1990.  As the Veteran was entitled 
to receive a 100 percent schedular evaluation for his 
service-connected psychiatric disabilities for a period of over 
12 years prior to his death, the Board finds that VA DIC under 
the provisions of 38 U.S.C.A. § 1318 is now warranted.  


ORDER

An initial 100 percent schedular evaluation for the Veteran's 
schizoaffective disorder and recurrent major depression for 
accrued benefits purposes is granted subject to the law and 
regulations governing the award of monetary benefits.  

	(CONTINUED ON NEXT PAGE)




VA DIC under the provisions of 38 U.S.C.A. § 1318 is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


